~~.
.i         Case 2:20-cv-02291-DOC-KES Document 35 Filed 03/19/20 Page 1 of 2 Page ID #:310




       1                                                                F~

                                                                             CLERK, U.S. D1~p,~CT COURT
      2

      3                                                                           1~4R I g
      4

      5

      6

      7

      s                               UNITED STATES DISTRICT COURT
      9                          CENTRAL DISTRICT OF CALIFORNIA
      10

      11                                                 Case No.: LACV 20-02291-DOC(KESz)
         LA ALLIANCE FOR HUMAN
      iz RIGHTS,et al.,
      13
                        Plaintiffs,
      14                                                 ORDER LINIITING NUMBER OF
                  v.                                     PEOPLE PERMITTED TO ATTEND
      15                                                 EMERGENCY STATUS
                                                         CONFERENCE
      16    CITY OF LOS ANGELES,et al.,
      17
                        Defendants.
      is
      19

      20

      21          The Court has scheduled an emergency status conference with the parties and local
      22    government officials to discuss immediate mitigation measures to combat the spread of
            the COVID-19 virus to the vulnerable homeless population. To allow the parties and
      24    government officials to meaningfully discuss those measures,to protect the public health,
      as and to comply with the CDC directives reducing the size of public gatherings, the Court
      26     hereby ORDERS that the number of people permitted to attend the emergency status
      2~    conference be limited to 50 people and only to those who are necessary to determine and
      Zs implement the mitigation measures. No more than four representatives from the press

                                                       -i-
i    Case 2:20-cv-02291-DOC-KES Document 35 Filed 03/19/20 Page 2 of 2 Page ID #:311




 i    will be permitted to attend the emergency status conference and be present in the
2     courtroom so the public can be advised of what transpired at the emergency status
3     conference.
4

5           DATED:       March 19,2020
6                                                                 ~~

                                                           DAVID O. CARTER
 g                                                 U1~IITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
